 1 McGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No: 1:19-CR-0082-DAD

12                                 Plaintiff,             STIPULATION AND PROTECTIVE ORDER
                                                          BETWEEN THE UNITED STATES AND
13                                                        DEFENDANTS REGARDING PRODUCTION
                                                          OF PROTECTED INFORMATION
14                          v.

15

16   IFEANYI VINCENT NTUKOGU,
     KELO WHITE, AND DONALD RAY
17   PIERRE,

18                                 Defendants.

19

20

21          WHEREAS, the discovery in this case contains private personal information regarding third
22 parties, including but not limited to their names, dates of birth, medical information, telephone numbers

23 and/or residential addresses (“Protected Information”); and

24          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
25 unauthorized disclosure or dissemination of this information to anyone not a party to the court
26 proceedings in this matter;

27          The parties agree that entry of a stipulated protective order is therefore appropriate.
28                                                        1
 1          THEREFORE, defendants, by and through their counsel of record, and the United States of

 2 America, by and through Assistant United States Attorney Melanie L. Alsworth, hereby agree and

 3 stipulate as follows:

 4          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 5 Criminal Procedure, and its general supervisory authority.

 6          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 7 part of discovery in this case (hereafter, collectively known as “the discovery”).

 8          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 9 documents that contain Protected Information with anyone other than Defense Counsel’s attorneys,

10 designated defense investigators, designated defense experts, and support staff. Defense Counsel may

11 permit the defendant to view unredacted documents under the supervision of his attorneys, defense

12 investigators, and/or support staff while in the offices of defense counsel or in another location chosen by

13 defense counsel. The parties agree that Defense Counsel, defense investigators, and support staff shall

14 not allow the defendant to retain Protected Information contained in the discovery. The parties agree that

15 Defense Counsel, defense investigators, and support staff may provide the defendant with copies of

16 documents, if any, from which Protected Information has first been redacted.

17          4.      The discovery and information therein may be used only in connection with the litigation

18 of this case and for no other purpose. The discovery is now and will forever remain the property of the
19 United States of America (“Government”). Defense Counsel will return the discovery to the government

20 or, alternatively, keep it archived within its sole possession at the conclusion of the case.

21          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

22 ensure that it is not disclosed to third persons in violation of this agreement.

23          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

24 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

25 ///
26 ///

27
     ///
28                                                        2
 1         7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 2 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order.

 4         IT IS SO STIPULATED.

 5

 6 Dated: April 19, 2019                               By: /s/Daniel Bacon_______
                                                       Daniel Bacon
 7                                                     Attorney for Defendant
                                                       IFEANYI VINCENT NTUKOGU
 8
 9 Dated: April 19, 2019                               By: /s/Roger Bonakdar_______
                                                       Roger Bonakdar
10                                                     Attorney for Defendant
                                                       KELO WHITE
11

12 Dated: April 19, 2019                               By: /s/Carrie McCreary_______
                                                       Carrie McCreary
13                                                     Attorney for Defendant
                                                       DONALD RAY PIERRE
14

15
     Dated: April 19, 2019                             McGREGOR W. SCOTT
16                                                     United States Attorney

17
                                                       By: /s/Melanie L. Alsworth_____
18                                                     Melanie L. Alsworth
                                                       Assistant United States Attorney
19

20
     IT IS SO ORDERED.
21

22      Dated:    April 22, 2019                          /s/ Barbara   A. McAuliffe          _
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25
26

27

28                                                    3
